Citation Nr: 0315905	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  94-14 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.

2.  Entitlement to service connection for arthritis of the 
knees.

3.  Entitlement to service connection for gastritis.

4.  Entitlement to service connection for Achilles heel spur 
of the right foot, claimed as a foot disability.

5.  Entitlement to service connection for bilateral 
peripheral vascular disease, claimed as arm and leg numbness.

6.  Entitlement to a rating in excess of 20 percent for a 
keloid scar with limitation of motion of the left arm.

7.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals, thoracostomy for pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran entered military service in May 1960 and retired 
from service in May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The jurisdiction of this case was 
subsequently transferred to the St. Petersburg, Florida RO.

By rating action in September 1992 service connection for 
left pneumothorax and tube thoracostomy was granted and a 
noncompensable rating assigned from January 15, 1992.  The 
veteran disagreed with this rating.  In a January 1994 rating 
action the rating was increased to 10 percent effective from 
March 1, 1992. 

By rating action in December 1995 service connection was 
granted for a keloid scar with limitation of motion of the 
left arm, and a 20 percent rating was assigned.  The veteran 
disagreed with this rating.

This case was previously before the Board in December 1996, 
at which time the Board remanded the issues of service 
connection for arthritis of the lumbar spine and knees, 
gastritis, a right foot disability, and increased ratings for 
a keloid scar and postoperative residuals of thoracotomy for 
pneumothorax for additional development.  

In addition in a March 2002 rating action, the RO denied 
service connection for bilateral peripheral vascular disease, 
claimed as arm and leg numbness.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement, which grants less 
than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see 
also Corchado v. Derwinski, 1 Vet. App. 160 (1991).

Because the veteran disagreed with the initial ratings 
assigned, the Board will consider whether "staged" ratings 
are appropriate.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As the statement of the case and the supplemental 
statements of the case have indicated that all pertinent 
evidence has been considered, the Board can proceed with its 
review without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Arthritis of the lumbar spine and both knees was first 
identified more than one year after the veteran's retirement 
from service and is not shown to be related to such service.

3.  Chronic gastritis was not identified during the veteran's 
military service and gastritis was not found on initial VA 
examination for disability evaluation purposes conducted 
after the veteran's retirement from service; any current 
gastritis is not shown to be related to the veteran's 
military service.

4.  An Achilles heel spur of the right foot was not 
identified during the veteran's military service or until 
several years after his retirement from such service; an 
Achilles heel spur is not shown to be related to the 
veteran's military service.

5.  Peripheral vascular disease was not identified during the 
veteran's military service or until several years after his 
retirement from such service; peripheral vascular disease is 
not shown to be related to the veteran's military service.

6.  The veteran's keloid scar with limitation of motion of 
the left arm is principally manifested by complaints of pain 
and limitation of motion of the left arm to approximately 
shoulder level.

7.  Neither the pre-amendment nor the amended version of the 
skin disorder regulations is more favorable to the veteran's 
claim.

8.  The residuals of the veteran's pneumothorax and tube 
thoracostomy are not shown to be productive of moderate 
respiratory impairment manifested by symptoms such as 
frequent asthmatic attacks or moderate dyspnea on exertion. 

9.  Pulmonary function testing shows a Forced Expiratory 
Volume in one second (FEV-1) of 77 to 103 percent of the 
predicted value, and a FEV-1 to Forced Vital Capacity (FVC) 
ratio of 106 to 114 percent of predicted.

10.  Neither the pre-amendment nor the amended version of the 
respiratory disorder regulations is more favorable to the 
veteran's claim.


CONCLUSIONS OF LAW

1.  Service connection for arthritis of the knees is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Service connection for arthritis of the lumbar spine is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  Service connection for gastritis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2002).

4.  Service connection for Achilles heel spur, right, 
claimed, as a foot disability, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2002).

5.  Service connection for peripheral vascular disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

6.  The criteria for a rating in excess of 20 percent for 
keloid scar with left arm limited motion have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7800, 7804, 7805 (2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (August 30, 
2002).

7.  The criteria for a rating in excess of 10 percent for 
residuals of a pneumothorax and tube thoracostomy have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.97, Diagnostic 
Code 6843 (2002); 38 C.F.R. § 4.96, Diagnostic Code 6602, 
6814 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in the 
September 1992, June 1993, January 1994, December 1995, and 
March 2002 rating decisions; the Board remand in December 
1996; the November 1992, March 1994, March 1996, and March 
2002 statements of the case; and January 1996, and March 2002 
supplemental statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
The appellant has been afforded VA examinations, addressing 
the disabilities on appeal.  Service, VA and private 
outpatient and hospital treatment records have been 
associated with the claims file.  There does not appear to be 
any outstanding medical records that are relevant to this 
appeal.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  The veteran was notified of the change in the 
rating criteria for scars and, in March 2003, he responded 
that he had no further evidence or argument to present.  

I. Service connection.   Service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if preexisting 
such service, was aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

In addition to the regulations cited above, where a veteran 
served for at least 90 days during a period of war or after 
December 31, 1946, and a chronic disease, such as arthritis 
or peripheral vascular disease, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This is a rebuttable 
presumption.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).


Background.  The veteran retired from military service in May 
1990, after 30 years of service.  Service medical records 
reflect that the veteran was seen in November 1975 for acid 
indigestion.  He was treated in May 1985 for epigastric pain.  
When he was seen in June 1985 for follow-up, an assessment of 
gastritis, resolving, was noted.  In December 1986, the 
veteran presented complaints of pain in the upper abdominal 
area.  He reported that he had had no bowel movement for 3 
days.  An impression of gastroenteritis was given.  In July 
1989, the veteran was seen for complaints of right neck pain.  
The possibility of mild arthritis was noted.  He was again 
seen in October 1989 for complaints of pain to the right side 
of the upper back.  An assessment of muscle spasm, upper 
back, was given.  In November 1989, the veteran was again 
seen for complaints of joint pains involving his elbows and 
knees.  An assessment of arthralgia, multifocal, was given.  
X-rays of his right great toe taken in April 1990 revealed an 
irregular bony outgrowth on the plantar base of the distal 
first phalanx consistent with exostosis.  

The retirement examination in April 1990 was silent as to any 
findings of arthritis of the lumbar spine or the knees, a 
gastrointestinal disorder, a foot disorder, or any arm and 
leg disorder.  The veteran did report a history of swollen or 
painful joints, leg cramps, and foot trouble.  He did not 
report any gastrointestinal problems.  The examiner noted 
that he had been treated with INH following a positive TB 
tine test.  

The veteran filed a claim for compensation in January 1992 
for several conditions, including arthritis of the arm, neck 
and back, as well as for gastritis.

The report of a VA examination conducted in February 1992 
reflects that the veteran reported complaints of joint pain 
and feelings of heartburn in the epigastric area.  X-rays 
revealed minimal hypertrophic degenerative joint disease of 
both knees and the lumbar spine.  X-rays of both shoulders 
and both elbows were negative.  An upper gastrointestinal 
series of X-rays with barium revealed small intestinal 
hypermotility, probably functional in nature, but was 
otherwise normal.  The examiner stated that there was no 
evidence of gastritis.

By rating action in September 1992 service connection was 
denied for gastritis, as it was not found on recent 
examination.  Arthritis of the lumbar spine and knees was 
denied as arthritis was not confirmed during service and was 
not noted during the one year presumptive period following 
the veteran's release from service. 

The veteran in a statement dated in September 1994 claimed 
numbness in the toes of his right foot.  He provided a 
medical statement from Dr. Enriquez dated in April 1994, 
which includes an impression of sural nerve mononeuropathy, 
right, etiology to be determined.  Dr. Enriquez suggested 
EMG-NCV examination.

The veteran was accorded a peripheral nerves examination by 
VA in November 1995 to evaluate his complaints of pain of the 
left shoulder and left elbow, as well as numbness of his 3rd, 
4th, and 5th toes.  Examination of the veteran's lower 
extremities revealed no focal weakness or sensory deficit.  
Deep tendon reflexes were active and equal.  Gait was normal.  
X-rays of the left shoulder resulted in an impression of 
possible mild periarthritis, otherwise normal shoulder 
joints.  X-rays of the left upper arm were negative for any 
abnormality.  X-rays for complaints of numbness of the right 
foot revealed minimal hypertrophic arthritic changes in the 
interphalangeal (IP) joints and in the 1st and 5th 
metatarsophalangeal (MTP) joints, bilaterally.  There were 
small subchondral cysts/erosions in the 5th MTP and IP joints 
on the right.  The impression was hypertrophic arthritis, 
distal joints of both feet; rule out gout.

By rating action in December 1995 service connection for 
numbness in the toes of the right foot was denied, as there 
was no record of this condition in the service medical 
records.

The Board in December 1996 remanded the claims for arthritis 
of the lumbar spine and knees, gastritis, and a right foot 
disorder for additional development including VA examination.

In a VA examination in November 1997 the examiner noted that 
the veteran retired from service in 1990 and complained of 
numbness in the very tips of the second through the fifth 
toes in his right foot.  He did not remember the first time 
he noticed it.  He noted he never complained about it while 
in service.  There was no history of diabetes and he denied 
any symptoms other than his right foot.  He also complained 
of pain in his right calf after walking one block.  Sitting 
down and resting relieved this.  Numbness in the right foot 
was constant.  The examiner noted that the veteran walked 
with a normal gait and could walk on his heels and toes.  The 
right foot had a normal contour with no evidence of swelling.  
He had full range of motion (ROM) of the right ankle, 
midtarsal joints, and all the small joints of the toes of the 
right foot.  Sensation in the tips of the toes was diminished 
subjectively.  Knee and ankle jerks were present.  A dorsalis 
pedis or posterior tibial pulse in the right lower extremity 
could not be palpated.  A dorsalis pedis pulse was palpated 
in the left foot, but no posterior tibial pulse in the left 
lower extremity could be palpated.  An X-ray of the right 
foot revealed an Achilles heel spur.  No fractures, 
significant arthritic changes, or other osseous abnormalities 
were identified.  The diagnosis was numbness right foot, no 
objective findings as to etiology.

In a neurology examination in November 1997 by a fee based 
provider, the veteran complained of numbness in the 3rd, 4th, 
and 5th toes of the right foot since the 1980s.  He reported 
that these symptoms were present before his 1990 retirement 
from service.  He denied pain in his left foot but 
occasionally had some pain in his lower back and some 
cramping in his right calf after walking for a block or two.  
The examiner noted that he had no explanation for the 
veteran's numbness in the 3rd, 4th and 5th digits of the 
right foot.  Although the veteran might have some mild 
intermittent lower back pain with cramping in the right calf, 
the numbness could not be attributed to lumbar radiculopathy 
since his straight leg raising was negative.  Tinel's sign 
was negative at the ankles ruling against tarsal tunnel 
syndrome.  In any event the neurological examination revealed 
only subjective complaints and no objective abnormalities or 
evidence of any neurological disability.

In a VA joints examination in January 2000, the examiner 
noted that a rheumatoid factor requested by the Board remand 
had not been done.  The rheumatoid factor was done concurrent 
with the present examination.  (A document in the claims 
folder reflects that the test for the rheumatoid factor was 
negative.)  The veteran noted no change in his symptoms since 
the last VA examination.  He was still complaining of 
numbness and tingling in the distal half of the 2nd, 3rd, 4th 
and 5th toes of his right foot.  He was now alleging the 
tingling in his right foot was due to INH he was treated with 
in service because of a positive TB skin test.  According to 
his claim this INH also caused some numbness and tingling in 
his upper extremities, but the veteran denied any current 
numbness and tingling in his upper extremities.  The examiner 
noted he was an orthopedic surgeon and not qualified to state 
whether INH caused any localized numbness or tingling in one 
extremity and not all the extremities or not, "but I 
sincerely doubt it." 

The orthopedic examiner noted that new X-rays were obtained 
for the right foot and compared to the previous x-rays.  
There was no change noted.  The examiner provided the 
following diagnoses:

1.  Numbness and tingling lateral four toes, right foot, 
no objective findings; and
2.  Pain, left shoulder, no objective findings on 
physical examination.

The orthopedic examiner noted the veteran worked as a riveter 
at an aircraft plant.  The examiner provided the following 
comments:

I do not feel that there is any significant pathology 
about the left upper extremity, nor is there any 
significant functional limitation about the left upper 
extremity.  The patient actively resisted all attempts 
to determine the passive range of motion about his left 
shoulder.

As stated above, I am not qualified to state whether or 
not INH causes localized numbness and tingling in 4 toes 
or not, as stated above, I doubt this seriously.

The veteran was also accorded a respiratory examination by VA 
in January 2002.  The report of this examination reflects 
that examination of the veteran's extremities revealed that 
the pedal and popliteal pulses were absent on the right.  The 
physician noted that the veteran stated he had circulation 
problems with his right leg.  He experienced intense pain in 
the right calf on walking about 2 blocks, requiring him to 
stop and rest.  The physician's impressions included the 
following:  peripheral vascular insufficiency with 
intermittent claudication involving the right lower 
extremity.


Analysis  A review of the service medical records is negative 
for arthritis of the lumbar spine and/or knees, a right 
Achilles heel spur, peripheral vascular disease, or chronic 
gastritis.

While gastritis was noted during the veteran's period of 
military service, which extended from 1960 to 1990, the in-
service symptoms resolved and were not present when he was 
examined prior to his retirement from service in April 1990 
or on VA examination for disability evaluation purposes in 
February 1992.  While the possibility of arthritis was noted 
in July 1989 when the veteran was seen for complaints of neck 
pain, arthritis was not confirmed by X-ray findings at that 
time or until February 1992, more than one year after his 
release from service.  There is no medical evidence showing 
arthritis of the lumbar spine or knees, a right Achilles heel 
spur, peripheral vascular disease, or chronic gastritis 
either in service or within one year following the veteran's 
separation from military service.  Additionally, there is no 
medical evidence of a nexus or link between any current 
arthritis of the lumbar spine or knees, a right Achilles heel 
spur, peripheral vascular disease, or chronic gastritis 
disorder and a disease or injury in service. 

It is the province of trained health care professionals to 
provide medical opinion as to the diagnosis of a disability 
or, as in the case at hand, an opinion as to the date of 
onset or the etiology of a disability.  As the veteran has no 
medical expertise, his contentions in this regard have no 
probative value.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. app. 609, 611 (1992).

The veteran currently has arthritis of the lumbar spine and 
knees, a right Achilles heel spur, peripheral vascular 
disease, and gastritis.  However, the Board finds that none 
of these conditions is shown to have been incurred in or 
aggravated by his military service.  The lack of evidence 
showing that these conditions existed in service and the lack 
of a medical connection between any current diagnosis and 
service weigh heavily against a finding that any such 
disorder was incurred in or aggravated by service.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


II.  Increased Ratings.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2002).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  

The Board will consider only those factors contained wholly 
in the rating criteria.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2002).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2002).  In addition, VA has a duty to 
acknowledge all regulations that are potentially applicable 
through the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  Id.; 38 C.F.R. § 4.1.  In Fenderson 
v. West, 12 Vet. App. 119, 126 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned after a grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson, 
12 Vet. App. at 126.


Background.  Historically, during service a lesion was noted 
by x-ray on the veteran's left lung, and he underwent a 
needle biopsy resulting in a pneumothorax.  He had a chest 
tube inserted and the lung was re-expanded.  A second needle 
biopsy was inconclusive and he was referred to the Travis Air 
Force Base Hospital where he underwent a left thoracotomy.

In a VA scars examination in February 1992, the examiner 
noted that a lesion was noted by x-ray on his left lung in 
service, and he underwent a needle biopsy resulting in a 
pneumothorax.  A second needle biopsy was inconclusive and he 
was referred to Travis AFB where he underwent a left 
thoracotomy.    

The examiner noted a healed elevated scar in the back, 
measuring about 14 inches.  There were also 2 smaller scars 
1-2 cm. in diameter.  These scars were not the source of his 
complaints.  His complaints involved the primary thoracotomy 
scar.  ROM of the left and right upper extremities was 
forward elevation to 190 degrees, and abduction to 140 
degrees.  

The diagnosis was SP thyroidectomy, left pneumothorax and 
tube thoracostomy, no evidence of solitary nodule of the left 
lung.

X-rays revealed the veteran's lung fields were clear.  
However there was tenting of the left hemidiaphragm medially 
with pleural thickening in the lower left chest laterally.  
There was no evidence of pulmonary mass and the bony thorax 
as well as the right hemidiaphragm showed no abnormality.  
The impression was residuals of pleural disease, left lower 
chest.    

By rating action in September 1992 service connection for 
status post (SP) pneumothorax and tube thoracotomy was 
granted and a noncompensable rating assigned from January 15, 
1992, the date of claim.  The rating was assigned under 
Diagnostic Codes 7805-6814, for the surgical scar and 
pneumothorax residuals.  In making that determination the RO 
noted that the scar residual from the surgery did not produce 
sufficient limitation of motion to warrant a compensable 
evaluation.  

A pulmonary functions examination received by the VA in July 
1993 from the Institute of Pulmonary Medicine in the 
Philippines revealed FEV-1 of 77% of prediction.  FEV-1/FVC 
was to 106% of prediction.  After using a bronchodilator the 
results were FEV-1 of 81% of prediction, and FEV-1/FVC of 
101% of prediction.  The results indicated the flow was 
reduced at low lung volume consistent with small airways 
disease with no significant response to bronchodilator.  
Vital capacity was reduced probably due to obstructive defect 
noted or a mild restricted defect.  

The veteran was hospitalized in February 1992 for observation 
and treatment after complaints of pain in the left chest 
wall.  

Subsequently by rating action in June 1993, a temporary total 
rating was assigned for his left pneumothorax and tube 
thoracostomy from February 5, 1992.  A noncompensable rating 
was then assigned from March 1, 1992.  

By rating action in January 1994, a rating of 10 percent was 
granted from March 1, 1992.  In making that determination the 
RO noted residuals of pleural disease with pulmonary function 
testing which revealed reduced flow at low lung volume 
consistent with small airways disease.  Vital capacity was 
reduced probably due to obstructive defect and or mild 
restrictive defect.  The RO also changed the rating code for 
the pneumothorax & tube thoracostomy from DC 7805-6814 to DC 
6814-6602. 

In a VA examination in November 1995, the veteran reported he 
could not move his left arm as well as he used to.  He also 
reported pain over the thoracotomy scar.  The examiner noted 
no contractures or tissue loss, and the skin over the 
surgical site appeared to be loose and should allow for 
relatively free movement.  The examiner provided the 
following comments:

Thoracotomy scar should not limit movement of the (L) 
arm to any significant degree.  It may provide some 
sensation of "tightness."  As is usual with such scars 
but should not actually limit movement of (L) shoulder.  

By rating action in December 1995 service connection was 
granted for a keloid scar with limitation of motion of the 
left arm and a 20 percent rating was awarded.  In making that 
award the RO assigned from DC 7805-5201 for keloid scar with 
limitation of motion.  

In December 1996, the Board remanded this claim for 
additional development including a VA examination to 
determine the nature and severity of the residuals of the 
pneumothorax.  Chest x-rays and pulmonary function testing 
were requested, as was an opinion as to the degree of 
functional loss in the left arm.

In a VA scars examination in November 1997, the examiner 
noted that the veteran retired from service in 1990.  Prior 
to discharge a lesion was noted by x-ray on his left lung and 
he underwent a needle biopsy resulting in a pneumothorax.  He 
had a chest tube and the lung was re-expanded.  A second 
needle biopsy was inconclusive and he was referred to Travis 
Air Force Base where he underwent a left thoracotomy.  The 
lesion was determined to be benign.  

The left thoracotomy scar was symptomatic, with elements of 
keloid, particularly in the lower most anterior area, and the 
scar was sensitive to pressure.  The veteran reported that it 
felt tight and pulled restricting abduction of the left arm.  
He took Motrin 600 twice daily for relief, and one aspirin 
daily because he thought it was helpful.  

The examiner noted the thoracotomy scar was 14 inches from 
the scapula area in the back around under the arm and forward 
to the area just under and lateral to the nipple.  There was 
a prominent area of keloid formation in the lower forward one 
inch of the scar.  He also had a smaller 2-inch scar parallel 
to this and lateral to the nipple and about 2 inches above 
this scar and he also had two smaller scars where drainage 
tubes had been inserted and removed.  These scars were not 
the source of his complaints.  His complaints involved the 
primary thoracotomy scar.  He was able to abduct the left arm 
to 90 degree, that is, horizontal to the floor at which point 
he complained of pulling and discomfort in the scar.  He said 
he could go higher with the arm but was unwilling to do so 
because it was uncomfortable.  Other motions of the arm were 
not affected.  

The impression was SP left thoracotomy for benign pulmonary 
disease with symptomatic thoracotomy scar containing elements 
of keloid formation in the lower forward 1.5 inches.  He had 
a 2-inch incision with somewhat prominent tissue above the 
thoracotomy scar and lateral to the nipple, which was also 
sensitive to touch.  Chest expansion appeared normal.  There 
was some subjective limitation of motion of the left arm due 
to pulling from this scar area.

An orthopedic examiner noted that the left shoulder revealed 
a normal contour with no masses or localized tenderness and 
no evidence of crepitus.  Range of motion (ROM) was limited 
in abduction and forward flexion to 100 degrees because of 
pain in the thoracotomy scar.  Passively the ROM was to 145 
degrees abduction and forward flexion.  He had full internal 
and external rotation, extension, and adduction.  Impingement 
test was negative and there was no evidence of any atrophy.  
Reflexes, sensation, and circulation in the left upper 
extremity were intact.

Examination of the left chest revealed a 40-centimeter long 
well healed incision.  There was very mild keloid formation 
in this scar, which measured approximately two cm in its 
greatest diameter.  The scar was allegedly sensitive to 
touch.  X-rays of the left shoulder were normal.  The 
diagnosis was thoracotomy, left chest with some residual 
stiffness in the left shoulder because of a painful 
thoracotomy scar.

In a VA respiratory examination the veteran reported 
persistent pain in the left chest wall.  He said that, "he 
often gets needle-like pains in his left chest and he can 
only move his arm approximately 10-15 degrees in abduction 
until he gets this 'pulling sensation' in his left chest 
wall."  He has no limitations in activities of daily life.   
However he has these needle like feelings in his left chest 
wall at times.  He had no fevers, chills, nausea, vomiting, 
night sweats, hemoptysis, weight loss, pain on deep 
inspiration, or in rotating his upper chest.  He could walk 1 
to 2 blocks but then had shortness of breath, some left chest 
pain, and right calf pain relieved by rest.  

The examiner noted no lymphadenopathy, or JVD (jugular venous 
distention).  The oropharynx was clear, neck supple, chest 
regular rate and rhythm, and no murmurs or rubs.  Lungs were 
clear bilaterally, abdomen soft, nontender, nondistended.  
Extremities show no clubbing, cyanosis, or edema.

The examiner noted that there still appeared to be a 1.2 cm 
nodular opacity in the left chest area, which appeared to be 
benign.  The veteran did not appear to be in any pain 
overlapping this area.  There was no evidence of pneumothorax 
or of structural damage.  Aside from the lung nodule there 
was no underlying pneumothorax, and the veteran's examination 
was normal.  

In a VA pulmonary functions examination in March 2000 an FEV-
1 of 79% of prediction was noted.  An FEV-1/FVC was noted to 
be 109% of prediction.  The results were indicative of mild 
restrictive ventilatory defect as noted by the mildly reduced 
FVC (forced vital capacity).

In a January 2002 VA joints examination the examiner noted an 
old healed incision corresponding to the thoracic tube 
adjacent to the left nipple and an old thoracotomy incision 
with a small area of keloid formation measuring 4.0 x 1.5 cm.  
This was nontender and did not limit motion around the 
shoulder.  Motion was limited by pain in the entire 
thoracotomy incision.  The examiner noted that the left 
shoulder revealed a normal contour with no localized 
tenderness about the left shoulder.  Forward flexion and 
abduction were to 165 degrees because of pain in the left 
thoracotomy incision.  Internal and external rotation, and 
adduction and extension were full and painless.  The 
diagnoses were SP pneumothorax and wedge resection, left 
lung; chronic chest pain secondary to thoracotomy; limitation 
of motion left shoulder secondary to thoracotomy pain.

In a January 2002 VA respiratory examination the veteran 
reported pleuritic pain at the site of his thoracotomy.  This 
was aggravated by breathing, motion, etc. and gradually over 
the years the pain seemed to have increased to the point he 
had some restriction on use of his left shoulder.  He had 
difficulty with wheezing and shortness of breath, which 
interferes with his work although he continued to be 
employed. 

The examiner noted the veteran was in no obvious acute 
distress.  He had a raspy nonproductive cough.  There were 
diminished breathing sounds on the left compared to the right 
and diminished basilar excursion bilaterally, left greater 
than right.  

The diagnoses were; history of adult onset asthma, apparently 
developed about the time he moved to Florida, probably 
related to the lung problem for which he had a wedge 
resection of the left upper lobe in 1990, following a 
pneumothorax; history of limitation of motion left shoulder 
which he believed were associated with pain initiated by 
stretching the scars from his surgery in 1990, both scars 
having soreness aggravated by breathing or motion.

A February 2002 pulmonary functions examination revealed FEV-
1 of 103% of prediction.  FEV-1/FVC was to 114% of 
prediction.  The normal spirometric values indicated the 
absence of any significant degree of obstructive pulmonary 
impairment or of restrictive ventilatory defect.  


Criteria and analysis.   Effective during the pendency of 
this claim, VA amended the criteria for evaluating the 
severity of the veteran's service-connected respiratory 
disability, as well as the keloid scar disability.   On 
October 7, 1996, VA amended the criteria for evaluating the 
severity of the veteran's service-connected respiratory 
disability, while on July 31, 2002, the rating criteria for 
disorders of the skin were amended effective as of August 30, 
2002.  Consequently, the Board must evaluate these 
disabilities under both the former and revised criteria and 
apply the version that is most favorable.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Keloid scar   Prior to August 30, 2002, scars were rated as 
10 percent disabling if superficial, poorly nourished, with 
repeated ulceration; or if superficial, tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Code 7803, 7804 
(2002).  Scars could also be rated on limitation of function 
of part affected.  38 C.F.R. Part 4, Code 7805 (2002).  
Effective August 30, 2002, the following criteria apply:

Unstable superficial scars will be rated as 10 percent 
disabling. 

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the 
scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  

67 Fed. Reg. 49590-49599 (July 31, 2002), to be codified at 
38 C.F.R. § 4.118, Code 7803.

Superficial scars, which are painful on examination, 
will be rated as 10 percent disabling.  

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a 
compensable evaluation.  

67 Fed. Reg. 49590-49599 (July 31, 2002), to be codified at 
38 C.F.R. § 4.118, Code 7804.  

Other scars will be rated on limitation of function of 
affected part.  

67 Fed. Reg. 49590-49599 (July 31, 2002), to be codified at 
38 C.F.R. § 4.118, Code 7805.  

The veteran's keloid scar is rated on limitation of motion of 
the left arm as follows;
 
Limitation of the arm to 25 degrees from the side 
warrants a 40 percent rating for the major extremity and 
30 percent for the minor extremity.  Limitation of the 
arm to midway between the side and shoulder warrants a 
30 percent rating for the major extremity and 20 percent 
for the minor extremity.  Limitation of the arm to 
shoulder level warrants a 20 percent rating for either 
extremity.  38 C.F.R. § 4.71a, Code 5201.  

This criteria is used under both the old and amended version 
of the skin disorders Codes.  

In the November 1997 VA examination, the examiner noted that 
the veteran was able to abduct the left arm to 90 degree, 
that is, horizontal to the floor at which point he complained 
of pulling and discomfort in the scar.  He said he could go 
higher with the arm but was unwilling to do so because it was 
uncomfortable.  In a concurrent orthopedic examination the 
left shoulder revealed abduction and forward flexion limited 
to 100 degrees because of pain in the thoracotomy scar.  
Passively ROM was limited to 145 degrees abduction and 
forward flexion.  He had full internal and external rotation, 
extension, and adduction.  

In the January 2002 VA examination the examiner reported that 
the scar was nontender and did not limit his motion around 
the shoulder.  The examiner noted the veteran had forward 
flexion and abduction limited to 165 degrees because of pain 
in the left thoracotomy incision.  Internal and external 
rotation, and adduction and extension were full and painless.

The Board notes that the veteran has abduction in the left 
arm to 165 degrees.  As noted in the applicable rating 
criteria, limitation of the arm to shoulder level (90 
degrees) warrants a 20 percent rating for either extremity.  
In order to meet the criteria for the next highest rating the 
veteran must have limitation of motion of the left arm to 25 
degrees from the side to warrant a 40 percent rating for the 
major extremity and 30 percent for the minor extremity, or 
limitation of the arm to midway between the side and shoulder 
to warrant a 30 percent rating for the major extremity or 20 
percent for the minor extremity.  As such the veteran's 
keloid scar with limitation of motion disability does not 
meet the criteria for the next higher rating and the evidence 
does not provide any basis to attribute any increase in 
severity to the service-connected keloid scar disorder.


Pneumothorax.  The veteran's respiratory disability was 
formerly evaluated under 38 C.F.R. § 4.97, Diagnostic Code 
6814, which, in turn, was rated analogous to bronchial asthma 
under 38 C.F.R. § 4.97, Diagnostic Code 6602.  See 38 C.F.R. 
§ 4.20.  According to Code 6602, a 10 percent rating was 
warranted when there was evidence of mild respiratory 
impairment, manifested by paroxysms of asthmatic type 
breathing (such as high pitched expiratory wheezing and 
dyspnea) that occurred several times a year with no clinical 
findings between attacks.  A 30 percent rating required 
evidence of moderate respiratory impairment, manifested by 
asthmatic attacks that occurred rather frequently (separated 
by only 10-14 day intervals) with moderate dyspnea on 
exertion between attacks.  A 60 percent rating required 
evidence of severe respiratory impairment, manifested by 
frequent attacks of asthma (one or more per week), marked 
dyspnea on exertion between attacks, only temporary relief by 
medication, and a preclusion of more than light manual labor.  
A 100 percent rating required evidence of pronounced 
respiratory impairment, manifested by very frequent asthma 
attacks with severe dyspnea on even slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  Id.

Under the amended criteria, the veteran's service-connected 
respiratory disability is evaluated according to the general 
rating formula for restrictive lung disease.  See 38 C.F.R. § 
4.97, Diagnostic Code 6843.  A 10 percent rating is warranted 
if he has a forced expiratory volume in one second (FEV-1) of 
71- to 80-percent predicted; or if he has an FEV-1 to forced 
vital capacity (FVC) ratio of 71 to 80 percent; or if he has 
a diffusion capacity of the lung for carbon monoxide (DLCO) 
by the single breath method (SB) of 66- to 80-percent 
predicted.  A 30-percent rating is warranted if he has an 
FEV-1 of 56- to 70-percent predicted; or an FEV-1/FVC of 56 
to 70 percent; or a DLCO (SB) of 56- to 65-percent predicted.  
A 60-percent rating is warranted if he has an FEV-1 of 40- to 
55-percent predicted; or an FEV-1/FVC of 40 to 55 percent; or 
a DLCO (SB) of 40- to 55-percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100-percent rating is warranted if the FEV-1 is 
less than 40 percent of predicted value; or if the FEV-1/FVC 
is less than 40 percent; or if DLCO (SB) is less than 40-
percent predicted; or maximum exercise capacity is less than 
15 ml/kg/min oxygen consumption (with cardiorespiratory 
limitation); or cor pulmonale (right-sided heart failure); or 
right ventricular hypertrophy; or pulmonary hypertension 
(shown by echo or cardiac catheterization); or an episode or 
episodes of acute respiratory failure; or requires oxygen 
therapy.

Initially, the Board notes that the severity of the veteran's 
respiratory symptoms does not meet the schedular requirements 
for a 30 percent rating under the former criteria.  Although 
he has repeatedly complained of experiencing increasing 
shortness of breath and coughing over the course of the last 
several years, with even minimal exertion, and occasional 
pain in his chest, the veteran has been fully employed and 
his respiratory examination does not indicate any significant 
obstructive pulmonary disease or restrictive ventilatory 
defects.  Such was indicated by the VA physician who examined 
him in February 2002.  He has not exhibited any evidence of 
moderate respiratory impairment, as described under Code 6602 
for a 30 percent rating.  He has continuously exhibited no 
more than mild respiratory impairment, for which he is rated 
under the Code.  There has been no evidence of a recurrence 
of his pneumothorax since the initial episode in service.  
There were however diminished breath sounds on the left as 
compared to the right lung, and it was indicated that he had 
diminished basilar excursion, bilaterally.

The revised criteria apply a far more rigid and objective 
standard of determining the severity of the veteran's 
service-connected respiratory disability, by considering the 
quantitative results of PFTs and related empirical studies 
and comparing the values obtained with those required for a 
higher rating.  The results of PFTs that were conducted 
during the March 2000 VA examination show an FEV-1 value of 
79% of predicted and an FEV-1/FVC of 109% of predicted, each 
of which exceeds the 70-percent threshold required under Code 
6843 for a 30 percent rating.  During the February 2002 VA 
examination, it was indicated that the veteran had an FEV-1 
value of 103% of predicted, and FEV1/FVC of 114 % of 
predicted which is greater than the 80 percent threshold 
allowed under Code 6843 for a 30 percent rating.  The 
veteran's net values are higher than permitted for an 
increased rating.  His service-connected pneumothorax was not 
indicated to be causing any significant degree of respiratory 
impairment.  The flow rates that were obtained in February 
2002 are in essence normal, and the evidence does not provide 
any basis to attribute any increase in severity to the 
service connected pneumothorax.

The veteran has not submitted any medical evidence to refute 
the conclusions and opinions of the VA examiners concerning 
the severity of his respiratory status.  Thus, an increased 
rating clearly is not warranted under either the former or 
revised criteria.  

The above discussion is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities. 
Additionally, however, the Board finds that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's keloid scar or pneumothorax.  In this 
regard, the Board notes that there has been no showing that 
his disability has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, or that 
the disability otherwise has rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for arthritis of the lumbar 
spine is denied.

Entitlement to service connection for arthritis of the knees 
is denied.

Entitlement to service connection for gastritis is denied.

Entitlement to service connection for Achilles heel spur, 
right, is denied.

Entitlement to service connection for peripheral vascular 
disease, claimed as an arm and leg disorder, is denied.

Entitlement to a rating in excess of 20 percent for a keloid 
scar with limitation of motion is denied.

Entitlement to a rating in excess of 10 percent for status 
post pneumothorax and tube thoracostomy is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

